Dismissed and Opinion filed September 8, 2005








Dismissed and Opinion filed September 8, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00290-CV
____________
 
ROSE GUTIERREZ, Appellant
 
V.
 
WDOP SUB ONE L.P. and WMC MANAGEMENT COMPANY, L.L.C., Appellees
 

 
On
Appeal from the 127th District Court
Harris
County, Texas
Trial
Court Cause No. 03-49004
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed January 26, 2005.
On August 2, 2005, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for failing to comply with
this court=s orders of May 12, 2005, and July
14, 2005, which ordered the parties to mediation and required the parties
either to agree on a mediator or to submit the names of acceptable
mediators.  See Tex. R. App. P. 42.3(c).
Appellant filed no response to the court=s August 2, 2005, notice.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed September 8, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.
Do Not Publish.